


Exhibit 10.1
E. I. DU PONT DE NEMOURS AND COMPANY
STOCK ACCUMULATION AND DEFERRED
COMPENSATION PLAN FOR DIRECTORS
(Amended Effective January 1, 2009)
1. PURPOSE OF THE PLAN
The purpose of the DuPont Stock Accumulation and Deferred Compensation Plan for
Directors (the “Plan”) is to permit Directors to defer the payment of all or a
specified part of their compensation for services performed as Directors.
This amendment and restatement of the Plan (“2009 Restatement”) is intended to
reflect the requirements of Section 409A of the Internal Revenue Code of 1986,
as amended (“Code”) and the rulings and regulations issued thereunder
(collectively, “Code Section 409A”) and shall be administered and construed in
accordance with such requirements.
The provisions of this 2009 Restatement shall apply to amounts deferred in
taxable years beginning after December 31, 2008. Notwithstanding the foregoing,
paragraph 11 of this 2009 Restatement shall, to the extent provided therein,
apply to amounts deferred in taxable years before 2009; provided, however, that
such amounts were not: (i) earned and vested before January 1, 2005; and
(ii) paid to a Director on or before December 31, 2008. For purposes of this
paragraph, a right to an amount is earned and vested only if the amount is not
subject to a substantial risk of forfeiture for purposes of Code Section 409A.
2. ELIGIBILITY
Members of the Board of Directors of the Company who are not employees of the
Company or any of its subsidiaries or affiliates shall be eligible under this
Plan to defer compensation for services performed as Directors.
3. ADMINISTRATION AND AMENDMENT
The Plan shall be administered by the Compensation Committee of the Board of
Directors (the “Committee”). The decision of the Committee with respect to any
questions arising as to the interpretation of this Plan, including the
severability of any and all of the provisions thereof, shall be final,
conclusive and binding. The Board of Directors of the Company reserves the right
to modify the Plan from time to time, or to terminate the Plan entirely,
provided, however, that (1) no modification of the Plan shall operate to annul
an election already in effect for the current calendar year or any preceding
calendar year; (2) that the foregoing shall not preclude any amendment necessary
or desirable to conform to changes in applicable law, including, but not limited
to, changes in the Code; and (3) upon termination of the Plan, except to the
extent otherwise permitted under Code Section 409A, all balances will be
distributed in accordance with the terms of the Plan as in effect on the date of
termination.
The Committee is authorized, subject to the provisions of the Plan, from time to
time to establish such rules and regulations as it deems appropriate for the
proper administration of the Plan, and to make such determinations and take such
steps in connection therewith as it deems necessary or advisable.
4. COMPLIANCE WITH SECTION 16 OF THE EXCHANGE ACT / CHANGE IN LAW
It is the Company’s intent that the Plan comply in all respects with Rule 16b-3
of the Exchange Act, or its successor, and any regulations promulgated
thereunder. If any provision of this Plan is found not to be in compliance with
such rule and regulations, the provision shall be deemed null and void, and the
remaining provisions of the Plan shall continue in full force and effect. All
transactions under this Plan shall be executed in accordance with the
requirements of Section 16 of the Exchange Act and the regulations promulgated
thereunder.
The Board of Directors may, in its sole discretion, modify the terms and
conditions of this Plan in response to and consistent with any changes in
applicable law, rule or regulation.

1

--------------------------------------------------------------------------------




5. ELECTION TO DEFER AND FORM OF PAYMENT
On or before December 31 of any calendar year, a Director may elect to defer, in
the form of cash or stock units, the payment of all or a specified part of all
fees payable to the Director for services as a Director during the following
calendar year.
To the extent permitted under Code Section 409A, any person who shall become a
Director during any calendar year, and who was not a Director of the Company on
the preceding December 31, may elect, within thirty days after election to the
Board, to defer in the same manner the receipt of the payment of all or a
specified part of fees not yet earned for the remainder of that calendar year in
the form of cash or stock units.
At the time a Director elects to defer his/her fees for a calendar year, he/she
must also elect:
 
i.
 
the payment event for such deferred amounts (a specified calendar year or
his/her separation from service (within the meaning of Code Section 409A))
 
 
 
 
 
ii.
 
with respect to amounts deferred to separation from service, the form of payment
(lump sum or equal annual installments)
 
 
 
 
 
iii.
 
the number of equal annual installments, if applicable; and
 
 
 
 
 
iv.
 
the calendar year following his/her separation from service in which payment(s)
of such deferred amounts shall commence (if distribution is to commence by
reason of a separation from service). For purposes of clarity, calendar year in
this context refers to the sequential calendar year following separation from
service (for example, first calendar year, second calendar year, etc.))

Amounts deferred to a specified year shall be payable only in a lump sum during
the specified calendar year. If amounts are payable in equal annual
installments, the first annual installment shall be made in the calendar year
specified pursuant to (iv) above with remaining installments paid in successive
calendar years until all installments have been paid.
Elections shall be made by written notice delivered to the Secretary of the
Committee. All such elections as to deferral and form of payment are
irrevocable.
6. DIRECTORS’ ACCOUNTS
Fees deferred in the form of cash shall be held in the general funds of the
Company and shall be credited to an account in the name of the Director.
Deferred cash will bear interest at a rate corresponding to the average 30-year
Treasury securities rate applicable for the quarter (or at such other rate as
may be specified by the Committee from time to time). Interest will be
compounded quarterly and will also be deferred. If the rate changes, the new
rate will apply to all deferred cash amounts beginning with the following
quarter. Fees deferred in the form of stock units shall be allocated to each
Director’s account based on the closing price of the Company’s common stock as
reported on the Composite Tape of the New York Stock Exchange (“Stock Price”) on
the date the fees would otherwise have been paid. The Company shall not be
required to reserve or otherwise set aside shares of common stock for the
payment of its obligations hereunder, but shall make available as and when
required a sufficient number of shares of common stock to meet the needs of the
Plan. An amount equal to any cash dividends (or the fair market value of
dividends paid in property other than dividends payable in common stock of the
Company) payable on the number of shares represented by the number of stock
units in each Director’s account will be allocated to each Director’s account in
the form of stock units based upon the Stock Price on the dividend payment date.
Any stock dividends payable on such number of shares will be allocated in the
form of stock units. If adjustments are made to outstanding shares of common
stock as a result of split-ups, recapitalizations, mergers, consolidations and
the like, an appropriate adjustment shall also be made in the number of stock
units in a Director’s account. Stock units shall not entitle any person to
rights of a stockholder unless and until shares of Company common stock have
been issued to that person with respect to stock units as provided in Article 7.
7. PAYMENT FROM DIRECTORS’ ACCOUNTS
The aggregate amount of deferred fees, together with interest and dividend
equivalents accrued thereon, shall be paid in accordance with the time and form
of payment elections made by the Director under paragraph 5. Amounts credited to
a Director’s account in cash shall be paid in cash and amounts credited in stock
units shall be paid in one share of common stock of the Company for each stock
unit, except that a cash payment will be made with any final installment for any
fraction of a stock unit remaining in the Director’s account. Such fractional
share shall be valued at the closing Stock Price on the date of settlement.
Restricted stock units payable in cash, and the dividend equivalents associated
with such deferred units, shall be paid in cash, each unit to equal the value of
one share of DuPont common stock based on the average of the high and low prices
of DuPont common stock as reported on the Composite Tape of the New York Stock
Exchange as of the effective date of payment.

2

--------------------------------------------------------------------------------




8. PAYMENT IN EVENT OF DEATH
A Director may file with the Secretary of the Committee a written designation of
a beneficiary for his or her account under the Plan on such form as may be
prescribed by the Committee, and may, from time to time, amend or revoke such
designation. If a Director should die before all deferred amounts credited to
the Director’s account have been distributed, the balance of any deferred fees
and interest and dividend equivalents then in the Director’s account shall be
paid to the Director’s designated beneficiary upon the Director’s death. If the
Director did not designate a beneficiary, or in the event that the beneficiary
designated by the Director shall have predeceased the Director, the balance in
the Director’s account shall be paid promptly to the Director’s estate.
9. NONASSIGNABILITY
During a Director’s lifetime, the right to any deferred fees, including interest
and dividend equivalents thereon, shall not be transferable or assignable,
except as may otherwise be provided in rules established by the Committee.
10. GOVERNING LAW
The validity and construction of the Plan shall be governed by the laws of the
State of Delaware.
11. PRIOR PLAN AMOUNTS
Notwithstanding anything in this Plan to the contrary, this paragraph 11 shall,
to the extent provided herein, apply to amounts deferred in taxable years
beginning before 2009; provided, however, that such amounts were not: (i) earned
and vested before January 1, 2005; and (ii) paid to a Director on or before
December 31, 2008. For purposes of this paragraph, a right to an amount is
earned and vested only if the amount is not subject to a substantial risk of
forfeiture for purposes of Code Section 409A and the applicable rulings and
regulations issued thereunder. To the extent that an amount is payable in
connection with a Director’s retirement or other separation from service as
Director of the Company, no amounts shall be paid hereunder on account thereof
unless such retirement or separation from service constitutes a separation from
service within the meaning of Code Section 409A.
To the extent that an amount is payable promptly at the beginning of a calendar
year, whether as a result of a Director’s deferral election or the terms of a
prior plan document, such amount shall be paid no later than the last day of
that calendar year.





3